   Case 3:20-cv-01628-D Document 39 Filed 09/09/20              Page 1 of 7 PageID 295



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

FILO SEDILLO in his capacity as              §
trustee of the Filo and Fran Sedillo         §
Revocable Trust, on behalf of the            §
Filo and Fran Sedillo Revocable Trust,       §
                                             §
                     Plaintiff,              §     Civil Action No. 3:20-CV-1628-D
                                             §
VS.                                          §
                                             §
TEAM TECHNOLOGIES, INC., et al.,             §
                                             §
                     Defendants.             §

                                  MEMORANDUM OPINION
                                      AND ORDER

       In this removed action, defendants Team Technologies, Inc. (“Team”) and Robert

Sachs (“Sachs”) move to dismiss for lack of personal jurisdiction and venue, or for the

alternative relief of transferring venue, and to dismiss various counts of plaintiff’s first

amended complaint for failure to state a claim. Defendants also move to stay discovery

pending a ruling on their motion to dismiss. Plaintiff Filo Sedillo, in his capacity as trustee

of the Filo and Fran Sedillo Revocable Trust, on behalf of the Filo and Fran Sedillo

Revocable Trust (“Sedillo”), moves for jurisdictional and venue discovery and to stay

briefing on defendants’ motion to dismiss. Sedillo also moves separately to extend the

deadline to respond to defendants’ motion to dismiss.1 For the reasons that follow, the court


       1
        Sedillo filed his motion to extend the deadline for his response to defendants’ motion
to dismiss on August 25, 2020. In an order filed the same day, the court stayed Sedillo’s
obligation to respond to the motion to dismiss pending a ruling on Sedillo’s motion to extend
the deadline to respond to the motion to dismiss. The court today grants Sedillo’s motion in
   Case 3:20-cv-01628-D Document 39 Filed 09/09/20               Page 2 of 7 PageID 296



denies Sedillo’s motion to conduct jurisdictional and venue discovery and to stay briefing

on defendants’ motion to dismiss, grants in part his separate motion to extend the deadline

to respond to defendants’ motion to dismiss, and denies defendants’ motion to stay discovery

pending a ruling on their motion to dismiss.

                                               I

       Sedillo sues Team and Sachs, alleging these claims: breach of contract; fraudulent

misrepresentation; fraud by non-disclosure; statutory fraud, in violation of Tex. Bus. & Com.

Code Ann. § 27.01; fraudulent inducement; string along fraud; and negligent

misrepresentation.2 Sedillo’s claims arise from a loan agreement with Team and the

negotiations and discussions that resulted in the loan.

       Defendants move to dismiss under Fed. R. Civ. P. 12(b)(2) for lack of personal

jurisdiction and under Rule 12(b)(3) for improper venue, or, in the alternative, to transfer for

improper venue. Sedillo moves for jurisdictional and venue discovery on the negotiation of

the loan agreement and defendants’ solicitation of investment.

                                               II

                                               A

       A district court has broad discretion regarding whether to permit a party to conduct

jurisdictional discovery. Wyatt v. Kaplan, 686 F.2d 276, 283-84 (5th Cir. 1982). To be


part, lifts the stay, and in § IV of this memorandum opinion and order sets the deadline for
Sedillo to respond to defendants’ motion to dismiss.
       2
        It is unclear which claims Sedillo asserts against which defendant.

                                             -2-
   Case 3:20-cv-01628-D Document 39 Filed 09/09/20             Page 3 of 7 PageID 297



entitled to this relief, the party seeking discovery must make a “preliminary showing of

jurisdiction.” Fielding v. Hubert Burda Media, Inc., 415 F.3d 419, 429 (5th Cir. 2005).

“‘[D]iscovery on matters of personal jurisdiction need not be permitted unless the motion to

dismiss raises issues of fact.’ ‘When the lack of personal jurisdiction is clear, discovery

would serve no purpose and should not be permitted.’” Kelly v. Syria Shell Petroleum Dev.

B.V., 213 F.3d 841, 855 (5th Cir. 2000) (ellipses and citation omitted). “A plaintiff seeking

discovery on matters of personal jurisdiction is expected to identify the discovery needed,

the facts expected to be obtained thereby, and how such information would support personal

jurisdiction.” Mello Hielo Ice, Ltd. v. Ice Cold Vending LLC, 2012 WL 104980, at *7 (N.D.

Tex. Jan. 11, 2012) (McBryde, J.) (citing Kelly, 213 F.3d at 855). A court can deny leave to

conduct jurisdictional discovery when the movant fails to specify the facts he believes

discovery would uncover and how these facts would support personal jurisdiction. See id.;

see also King v. Hawgwild Air, LLC, 2008 WL 2620099, at *8 (N.D. Tex. June 27, 2008)

(Lindsay, J.).

                                             B

       The court concludes that Sedillo has not shown that jurisdictional discovery is

warranted because he has not made a “preliminary showing of jurisdiction,” Fielding, 415

F.3d at 429, and he has failed to specify the facts that he believes discovery would uncover

and how these facts would support personal jurisdiction, see Mello Hielo Ice, 2012 WL

104980, at *7.

       Sedillo can establish specific personal jurisdiction over a nonresident defendant by

                                            -3-
   Case 3:20-cv-01628-D Document 39 Filed 09/09/20                 Page 4 of 7 PageID 298



showing, inter alia, that the defendant “‘purposefully directed’ [its] activities at residents of

the forum, and the litigation [resulted] from alleged injuries that ‘arise out of or relate to’ the

defendant’s activities directed at the forum.” Archer & White, Inc. v. Tishler, 2003 WL

22456806, at *2 (N.D. Tex. Oct. 23, 2003) (Fitzwater, J.) (quoting Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 472 (1985)). Sedillo asks the court to allow him to serve five

interrogatories and five requests for production and to take one deposition. But he does not

propose specific discovery requests or identify the proposed deponent. Instead, Sedillo states

two topics he would explore with discovery: (1) the negotiation of the loan agreement, and

(2) solicitation of investment into Team’s ozone technology. Sedillo supports his motion at

this level of generality:

               [t]hrough this discovery, Plaintiff anticipates discovering
               information showing that Robert Sachs, the CEO of Defendant,
               knowingly solicited business and investment from Texas
               citizens in Texas. Plaintiff expects that the discovery will show
               that the operative loan agreement arose out of those knowing
               solicitations to Texas citizens. Specifically, the discovery would
               likely show that Mr. Sachs knew Plaintiff was a Texas citizen
               while Plaintiff was in Dallas, Texas and that Plaintiff would act
               on Mr. Sachs’s representations while Plaintiff was in Texas.

P. Mot. Jurisdictional Discovery 8.

       Defendants respond that Sedillo has not sufficiently stated what discovery he seeks

and how such information supports this court’s jurisdiction. They posit that information

regarding their interactions with other potential investors in Texas does not inform the

jurisdictional analysis because Sedillo’s claims arise from its interactions with Team and

Sachs, not from interactions with other potential investors. To the extent that Sedillo seeks

                                               -4-
   Case 3:20-cv-01628-D Document 39 Filed 09/09/20              Page 5 of 7 PageID 299



information regarding the negotiation of the loan agreement in Texas, defendants maintain

that Sedillo is in possession of that information as a party to the agreement.

       The court concludes that Sedillo has failed to identify any information that bears on

defendants’ contacts with the state of Texas that give rise to this action. And because Sedillo

is a party to the loan agreement, he should have personal knowledge of the negotiation

process. To the extent Sedillo seeks information related to solicitation by Team or Sachs of

other potential investors in Texas, the present litigation does not “arise out of or relate to”

such solicitation. See Archer & White, 2003 WL 22456806, at *2.

       Because Sedillo has failed to make the necessary preliminary showing of jurisdiction

and to specify the facts that he believes discovery would uncover and how these facts would

support personal jurisdiction, the court denies his motion.

                                              C

       Sedillo also requests in his discovery motion that the court stay briefing on

defendants’ motion to dismiss. The premise for this request is that he should be allowed to

cite the jurisdictional and venue facts learned through discovery before responding to

defendants’ motion to dismiss.       Because the court is denying Sedillo’s motion for

jurisdictional and venue discovery, it denies his request to stay the deadline to respond to

defendants’ motion to dismiss.3




       3
       The court is, however, granting in part Sedillo’s separate motion to extend the
deadline for his response to defendants’ motion to dismiss. See infra § IV.

                                             -5-
   Case 3:20-cv-01628-D Document 39 Filed 09/09/20             Page 6 of 7 PageID 300



                                             III

       Defendants move to stay discovery pending a ruling on their motion to dismiss. They

maintain that any discovery requests would be overly broad and unduly burdensome because

they are not subject to this court’s jurisdiction and that resolution of the motion to dismiss

will resolve the entire action. Sedillo responds that there is not good cause to stay all

discovery and that, at a minimum, the court should allow jurisdictional discovery to proceed.

       “The Court ‘has broad discretion and inherent power to stay discovery’ while a motion

to dismiss is pending.” Reich Album & Plunkett, L.L.C. v. Wheat, Opperman & Meeks, P.C.,

2007 WL 1655677, at *3 (E.D. La. June 4, 2007) (quoting Petrus v. Bowen, 833 F.2d 581,

583 (5th Cir. 1987)). “Such a stay is not, however, automatically granted whenever a motion

to dismiss is pending.” Stanissis v. Dyncorp Int’l LLC, 2014 WL 7183942, at *1 (N.D. Tex.

Dec. 17, 2014) (Fitzwater, J.) (citations and internal quotation marks omitted).

       The court in its discretion denies defendants’ motion to stay discovery. Without

suggesting a view on the merits of the pending motion to dismiss, defendants have not

demonstrated that all discovery should be interdicted. Under the circumstances of this case,

including the scheduling of a reasonably prompt ruling on the motion to dismiss, the court

concludes that decisions about whether to permit specific discovery should be made in the

contexts in which they arise.

                                             IV

       Sedillo filed on August 25, 2020 a separate motion to extend the deadline for his

response to defendants’ motion to dismiss. Given the nature of the relief requested, the

                                            -6-
   Case 3:20-cv-01628-D Document 39 Filed 09/09/20               Page 7 of 7 PageID 301



court’s discretion in deciding such a motion, and the relief granted today, the court grants the

motion in part without awaiting an opposition response.

       Accordingly, Sedillo must respond to defendants’ motion to dismiss no later than

September 21, 2020.4 The motion is otherwise denied.

                                          *     *    *

       The court denies Sedillo’s August 10, 2020 motion to conduct jurisdictional and venue

discovery, grants in part Sedillo’s August 25, 2020 motion to extend the deadline for his

response to defendants’ motion to dismiss, and denies defendants’ August 3, 2020 motion

to stay discovery.

       SO ORDERED.

       September 9, 2020.

                                              _________________________________
                                              SIDNEY A. FITZWATER
                                              SENIOR JUDGE




       4
       Sedillo actually requests, in part, an extension of 10 days after the court rules on the
pending discovery motions. But since a deadline of 10 days from today falls on a Saturday,
the court is setting the deadline as the next business day thereafter, which is Monday,
September 21, 2020.

                                               -7-
